Mr. Justice Gary delivered the optniott of the Court. The appellee sued to recover upon a policy of insurance issued to her by the appellant. The policy states that it is on “ her ” buildings described. The suit is, on the record, for the use of others, but as no facts in pleading or evidence show that they ever had any interest in the property, all mention of them is merely surplusage. Zimmerman v. Wead, 18 Ill. 304; Boone v. Stone, 3 Gilm. 537. The appellant, with the general issue, filed an affidavit of merits by the secretary, and six pages in this record of notice of defenses, amounting to thirty-eight in number, by the attorney, who now makes the incredible statement that this notice is a general form for use in all suits brought on insurance policies. There is nothing in the record to indicate that the loss sued for is not an honest loss. The policy calls the insured buildings hers, and the value is proved to be more than the policy. . The execution and delivery of the policy as a complete instrument going into effect, can not be denied under an unverified plea. Home Flax Co. v. Beebe, 48 Ill. 138; Hunt v. Weir, 29 Ill. 83. Whether the appellee spelled her last name with an a or double o in her transactions with a supposed usee is no part of this case. The judgment is affirmed.